Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada et al. (hereinafter "Yamada")(USPAP. 20100161546).

	Regarding claim 1, Yamada discloses a fault finding support system for instructing a maintenance worker of an appropriate examination location and examination contents using fault knowledge data in which a causal relationship of fault of a target machine is described, the system comprising:
 an examination procedure creation unit that creates an examination procedure with respect to the examination location and the examination contents of the target machine using the fault knowledge data (Par. 50: diagnosis execution section 33); 
an examination result storage unit (10) that stores an examination history of performing examination using the examination procedure created by the examination procedure creation unit (Par. 32); 

and a user interface that provides a function of displaying (Par. 51: display device) a location extracted by the update target extraction unit and updating (update section 32) the fault knowledge data.
Regarding claim 2, Yamada discloses wherein the examination procedure creation unit externally presents the examination procedure of the target machine created using the fault knowledge data, obtains an examination result of the target machine executed according to the examination procedure as an examination result, and stores the result in the examination result storage unit (Par. 50).
Regarding claim 3, Yamada discloses wherein Page 2 of 5Application No. To be determined Attorney Docket No. 109519.PC805USthe fault knowledge data in which the causal relationship of fault of the target machine is described is network configuration data with fault modes, fault effects, and fault causes with respect to parts constituting the target machine as nodes, and links between the nodes (Par. 62-65, and 74).
Regarding claim 4, Yamada discloses wherein in the fault knowledge data in which the causal relationship of fault of the target machine is described, the examination history is recorded in association with the nodes (Par. 45).
Regarding claim 5, Yamada discloses wherein nodes between different parts are linked by an external instruction from the user interface (Pars. 50. 51, 74, and 75).
Regarding claim 6, Yamada discloses wherein the update target extraction unit searches for a frequently used node with respect to the network configuration data and displays the node on the user interface (Pars. 62-65, and 74).  

Regarding claim 8, Yamada discloses wherein the update target extraction unit searches for a part of a network connecting frequently used nodes for the network configuration data and displays the part on the user interface (Pars. 50, 51, 74, 75).  
Regarding claim 9, Yamada discloses wherein the update target extraction unit searches for a location which is mistakenly examined by a worker who performs examination on the network configuration data, and displays the location on the user interface (Par. 71).  
Regarding claim 10, Yamada discloses wherein the update target extraction unit aggregates working time of a worker who performs examination on the network configuration data, calculates a statistic value, and displays the calculated value on the user interface (Pars. 45-48, 64, 71).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                       /PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        March 17, 2022